


Exhibit  10.17

 

SCIENTIFIC GAMES CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

--------------------------------------------------------------------------------


 

INTRODUCTION

 

Scientific Games Corporation (formerly known as “Autotote Corporation”) desires
to retain the services of and provide rewards and incentives to members of a
select group of management employees who contribute to the success of Scientific
Games Corporation.

 

In order to achieve this objective, Scientific Games Corporation has adopted the
following Supplemental Executive Retirement Plan (the “Plan”) to provide
supplemental retirement benefits to select members of management and highly
compensated employees who become Members of the Plan.

 

ARTICLE I

 

TITLE AND EFFECTIVE DATE

 


1.1           PLAN TITLE.  THIS PLAN SHALL BE KNOWN AS THE SCIENTIFIC GAMES
CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (HEREINAFTER REFERRED TO AS
THE “PLAN”).

 


1.2           EFFECTIVE DATE.  THE EFFECTIVE DATE OF THIS PLAN SHALL BE
SEPTEMBER 7, 2000.

 

ARTICLE II

 

DEFINITIONS

 

As used herein, the following words and phrases shall have the meanings
specified below unless a different meaning is clearly required by the context:

 


2.1           THE TERM “BENEFICIARY” SHALL MEAN ANY PERSON OR PERSONS ENTITLED
UNDER SECTION 4.6 TO RECEIVE A DEATH BENEFIT.

 


2.2           THE TERM “BENEFIT COMMENCEMENT DATE” SHALL MEAN THE DATE ON WHICH
BENEFITS COMMENCE TO BE PAYABLE TO A MEMBER OR BENEFICIARY UNDER THE PLAN.


 


2.3           THE TERM “BOARD OF DIRECTORS” SHALL MEAN THE BOARD OF DIRECTORS OF
SCIENTIFIC GAMES CORPORATION, OR ANY DULY AUTHORIZED COMMITTEE THEREOF.


 


2.4           THE TERM “CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF
THE FOLLOWING:


 


(A)           ANY “PERSON” AS DEFINED IN SECTION 3(A)(9) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND AS USED IN SECTIONS
13(D) AND 14(D) THEREOF, INCLUDING A “GROUP” AS DEFINED IN SECTION 13(D) OF THE
EXCHANGE ACT


 


2

--------------------------------------------------------------------------------



 


BUT EXCLUDING THE COMPANY AND ANY SUBSIDIARY AND ANY EMPLOYEE BENEFIT PLAN
SPONSORED OR MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY (INCLUDING ANY TRUSTEE
OF SUCH PLAN ACTING AS TRUSTEE), DIRECTLY OR INDIRECTLY, BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES OF THE
COMPANY REPRESENTING AT LEAST 40% OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES;


 


THE STOCKHOLDERS OF THE COMPANY APPROVE A MERGER, CONSOLIDATION,
RECAPITALIZATION OR REORGANIZATION OF THE COMPANY, OR THE CONSUMMATION OF ANY
SUCH TRANSACTIONS IF STOCKHOLDER APPROVAL IS NOT OBTAINED, OTHER THAN ANY SUCH
TRANSACTION WHICH WOULD RESULT IN AT LEAST 60% OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR THE SURVIVING ENTITY
OUTSTANDING IMMEDIATELY PRIOR TO SUCH TRANSACTION BEING BENEFICIALLY OWNED BY
PERSONS WHO TOGETHER BENEFICIALLY OWNED AT LEAST 80% OF THE COMBINED VOTING
POWER OF THE SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO SUCH
TRANSACTION; PROVIDED THAT, FOR PURPOSES OF THIS PARAGRAPH (B), SUCH CONTINUITY
OF OWNERSHIP (AND PRESERVATION OF RELATIVE VOTING POWER) SHALL BE DEEMED TO BE
SATISFIED IF THE FAILURE TO MEET SUCH 60% THRESHOLD IS DUE SOLELY TO THE
ACQUISITION OF VOTING SECURITIES BY AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR
SUCH SURVIVING ENTITY;


 


THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OF THE
COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (OR ANY TRANSACTION HAVING A SIMILAR EFFECT); OR


 


DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS WHO AT THE BEGINNING OF
SUCH PERIOD CONSTITUTE THE BOARD OF DIRECTORS (THE “BOARD”), TOGETHER WITH ANY
NEW DIRECTOR (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON WHO HAS ENTERED INTO
AN AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN PARAGRAPH
(A), (B), OR (C) OF THIS SECTION) WHOSE ELECTION BY THE BOARD OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS
AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
BOARD.


 


2.5           THE TERM “CHANGE OF CONTROL TERMINATION” SHALL MEAN EITHER OF:


 


(A)           AN INVOLUNTARY TERMINATION OF EMPLOYMENT OF A MEMBER, OR
CONSTRUCTIVE DISCHARGE OF A MEMBER, UPON OR WITHIN TWENTY-FOUR (24) MONTHS
IMMEDIATELY FOLLOWING A CHANGE OF CONTROL; OR


 


(B)           A TERMINATION OF EMPLOYMENT OF A MEMBER IN ANTICIPATION OF A
CHANGE OF CONTROL, WHICH SHALL MEAN A TERMINATION OF EMPLOYMENT AFTER A
THREATENED CHANGE OF CONTROL IF A CHANGE OF CONTROL ACTUALLY OCCURS (I) WITHIN
TWO (2) YEARS AFTER SUCH TERMINATION OF EMPLOYMENT, UNLESS THE RELEVANT FACTS
AND CIRCUMSTANCES CLEARLY DEMONSTRATE THAT THE POSSIBILITY THAT A CHANGE OF
CONTROL WOULD OCCUR WAS REMOTE AS OF THE DATE OF SUCH TERMINATION OF EMPLOYMENT,
OR (II) WITHIN SIX (6) MONTHS AFTER SUCH TERMINATION OF EMPLOYMENT.


 


3

--------------------------------------------------------------------------------



 


2.6           THE TERM “COMPANY” SHALL MEAN SCIENTIFIC GAMES CORPORATION
(FORMERLY AUTOTOTE CORPORATION), ITS SUCCESSORS AND ASSIGNS, ANY SUBSIDIARY OR
AFFILIATED ORGANIZATIONS AUTHORIZED BY THE BOARD TO PARTICIPATE IN THIS PLAN
WITH RESPECT TO THEIR MEMBERS, AND SUBJECT TO THE PROVISIONS OF ARTICLE VII, ANY
ORGANIZATION INTO WHICH THE COMPANY MAY BE MERGED OR CONSOLIDATED OR TO WHICH
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS MAY BE TRANSFERRED.


 


2.7           THE TERM “COMPENSATION” SHALL MEAN THE TOTAL BASE SALARY,
INCENTIVE COMPENSATION AND BONUSES PAID IN ANY CALENDAR YEAR, DETERMINED BEFORE
DEDUCTION OF PRE-TAX CONTRIBUTIONS UNDER SECTION 401(K) PLANS, FLEXIBLE BENEFIT
(CAFETERIA) PLANS DESCRIBED IN CODE SECTION 125, AND QUALIFIED TRANSPORTATION
FRINGES DESCRIBED IN CODE SECTION 132(F)(4), AND BEFORE DEFERRALS OF
COMPENSATION UNDER ANY ELECTIVE DEFERRED COMPENSATION PLANS, BUT EXCLUDING ANY
SUCH DEFERRED COMPENSATION ACTUALLY PAID IN A LATER YEAR, AND EXCLUDING
COMPENSATION RECEIVED UNDER ANY STOCK OPTION, STOCK PURCHASE, RESTRICTED STOCK,
PHANTOM STOCK OR OTHER STOCK COMPENSATION PLAN OR ARRANGEMENT.


 


2.8           THE TERM “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, PROVIDED THAT REFERENCES TO SECTIONS OF THE CODE SHALL, IF APPLICABLE,
INCLUDE CORRESPONDING PROVISIONS OF ANY SUBSEQUENT INTERNAL REVENUE CODE.


 


2.9           THE TERM “COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS.


 


2.10         THE TERM “CONSTRUCTIVE DISCHARGE” WITH RESPECT TO ANY MEMBER SHALL
MEAN ANY OF THE FOLLOWING OCCURRING WITHIN TWENTY-FOUR (24) MONTHS IMMEDIATELY
FOLLOWING A CHANGE OF CONTROL:


 


(A)           A REDUCTION OF SUCH MEMBER’S COMPENSATION OR BENEFITS, OR CHANGE
THAT, BASED ON THE RELEVANT FACTS AND CIRCUMSTANCES, IS REASONABLY EXPECTED TO
RESULT IN A FUTURE REDUCTION IN SUCH MEMBER’S COMPENSATION OR BENEFITS;


 


(B)           A REDUCTION OR ADVERSE CHANGE IN, OR A CHANGE WHICH IS
INCONSISTENT WITH, SUCH MEMBER’S RESPONSIBILITIES, DUTIES, AUTHORITY, REPORTING,
POWER, FUNCTIONS, TITLE, WORKING CONDITIONS OR STATUS IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL;


 


(C)           A REASSIGNMENT TO ANOTHER GEOGRAPHIC LOCATION OUTSIDE OF THE NEW
YORK CITY AREA;


 


(D)           A BREACH BY THE COMPANY OF ANY EMPLOYMENT AGREEMENT WITH SUCH
MEMBER;


 


(E)           THE COMPANY REQUIRING SUCH MEMBER TO RENDER MATERIAL SERVICES
WHOLLY INCONSISTENT WITH THE SERVICES RENDERED BY SUCH MEMBER IMMEDIATELY PRIOR
TO THE CHANGE OF CONTROL; OR


 


(F)            ANY OTHER ACTION BY THE COMPANY WHICH MATERIALLY INTERFERES WITH
SUCH MEMBER’S ABILITY TO CARRY OUT HIS RESPONSIBILITIES AS THEY EXISTED
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR UNDER ANY SUCH EMPLOYMENT
AGREEMENT.


 


4

--------------------------------------------------------------------------------



 


2.11         THE TERM “DEATH BENEFIT” SHALL MEAN A PRE-RETIREMENT AGE DEATH
BENEFIT, A RETIREMENT AGE DEATH BENEFIT OR A POST RETIREMENT DEATH BENEFIT,
WHICHEVER IS APPLICABLE.


 


2.12         THE TERM “DISCOUNT RATE” SHALL MEAN AN INTEREST RATE EQUAL TO THE
AVERAGE YIELD OF A 30-YEAR U.S. TREASURY SECURITY FOR THE MONTH PRIOR TO THE
MONTH IN WHICH TERMINATION OF EMPLOYMENT OCCURS, OR IN THE EVENT A 30-YEAR U.S.
TREASURY SECURITY IS UNAVAILABLE AT SUCH TIME, THEN THE NEXT LONGEST LONG-TERM
U. S. TREASURY SECURITY THEN AVAILABLE.


 


2.13         THE TERM “FINAL AVERAGE COMPENSATION” SHALL MEAN THE AVERAGE ANNUAL
COMPENSATION PAID TO THE MEMBER BY THE COMPANY FOR THE THREE HIGHEST CONSECUTIVE
CALENDAR YEARS IN THE LAST TEN CONSECUTIVE CALENDAR YEARS IMMEDIATELY PRECEDING
OR INCLUDING HIS TERMINATION DATE (I.E., INCLUSIVE OF THE CALENDAR YEAR IN WHICH
HIS TERMINATION DATE OCCURS), INCLUDING ANY SUCH YEARS BEFORE HE BECAME A
MEMBER, BUT EXCLUDING ANY CALENDAR YEAR BEGINNING AFTER AN INDIVIDUAL IS REMOVED
FROM MEMBERSHIP PURSUANT TO SECTION 3.1.


 


2.14         THE TERM “MEMBER” SHALL MEAN ANY INDIVIDUAL WHO IS PART OF A SELECT
GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES WHO HAS BECOME A MEMBER IN
ACCORDANCE WITH AND SUBJECT TO THE PROVISIONS OF SECTION 3.1.  A MEMBER SHALL
ALSO MEAN A RETIRED OR TERMINATED MEMBER WHO IS (OR MEMBER WHOSE BENEFICIARY IS)
IS RECEIVING PAYMENTS UNDER THE TERMS OF THIS PLAN.


 


2.15         THE TERM “PLAN” SHALL MEAN THE SCIENTIFIC GAMES CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN SET FORTH HEREIN, AS IT MAY BE FROM TIME
TO TIME AMENDED.


 


2.16         THE TERM “PRE-RETIREMENT AGE DEATH BENEFIT” SHALL BE AN AMOUNT
EQUAL TO THE PRESENT VALUE AS OF THE TERMINATION DATE (CALCULATED USING THE
DISCOUNT RATE) OF THE RETIREMENT BENEFIT WHICH WOULD HAVE BEEN PAYABLE TO THE
MEMBER UNDER THE TERMS OF THIS PLAN ON THE DATE THE MEMBER WOULD HAVE ATTAINED
RETIREMENT AGE, COMPUTED BASED ON HIS ACTUAL SERVICE NOT IN EXCESS OF FIFTEEN
(15) YEARS, BUT ASSUMING IN ALL EVENTS NO LESS THAN TEN (10) YEARS OF SERVICE.


 


2.17         THE TERM “POST-RETIREMENT DEATH BENEFIT” SHALL MEAN ANY AND ALL
RETIREMENT BENEFITS PAYABLE PURSUANT TO SECTION 4.5(C) HEREUNDER.


 


2.18         THE TERM “RETIREMENT” SHALL MEAN A MEMBER’S TERMINATION OF
EMPLOYMENT WITH THE COMPANY ON ANY DATE COINCIDING WITH OR FOLLOWING THE
MEMBER’S RETIREMENT AGE FOR ANY REASON OTHER THAN DEATH.


 


2.19         THE TERM “RETIREMENT AGE” SHALL MEAN A MEMBER’S ATTAINMENT OF THE
AGE OF FIFTY-FIVE (55) AND TEN (10) YEARS OF SERVICE.


 


2.20         THE TERM “RETIREMENT AGE DEATH BENEFIT” SHALL MEAN AN AMOUNT EQUAL
TO THE RETIREMENT BENEFIT WHICH WOULD HAVE BEEN PAYABLE TO THE MEMBER UNDER THE
TERMS


 


5

--------------------------------------------------------------------------------



 


OF THIS PLAN UPON THE MEMBER’S RETIREMENT, IN THE SAME MANNER AND AT THE SAME
TIME IT WOULD HAVE BEEN PAID TO THE MEMBER BUT FOR HIS DEATH PRIOR TO HIS
RETIREMENT.


 


2.21         THE TERM “RETIREMENT BENEFIT” SHALL MEAN A BENEFIT PAYABLE TO A
MEMBER UPON HIS RETIREMENT CONSISTING OF A SINGLE ANNUAL PAYMENT FOR FIFTEEN
(15) CONSECUTIVE YEARS IN AN ANNUAL AMOUNT EQUAL TO THREE PERCENT (3%) OF THE
PRODUCT OF (I) A MEMBER’S FINAL AVERAGE COMPENSATION AND (II) THAT MEMBER’S
YEARS OF SERVICE UP TO A MAXIMUM OF 15 YEARS, LESS ANY AMOUNTS DEDUCTED BY THE
COMMITTEE PURSUANT TO SECTION 4.3 HEREOF.


 


2.22         THE TERM “RETIREMENT DATE” SHALL MEAN THE FIRST DAY OF THE MONTH
COINCIDING WITH OR IMMEDIATELY FOLLOWING A MEMBER’S RETIREMENT.


 


2.23         THE TERM “SERVICE” SHALL MEAN THE PERIOD OF FULL TIME EMPLOYMENT OF
A MEMBER WITH THE COMPANY, INCLUDING ALL SUCH PERIODS OF EMPLOYMENT BOTH BEFORE
AND AFTER THE ADOPTION OF THIS PLAN AND BEFORE AND AFTER THE EMPLOYEE BECOMES A
MEMBER, BUT EXCLUDING ANY PERIOD AFTER AN INDIVIDUAL IS REMOVED FROM MEMBERSHIP
UNDER SECTION 3.1.


 


2.24         THE TERM “TERMINATION DATE” SHALL MEAN THE FIRST DAY OF THE MONTH
NEXT FOLLOWING THE MEMBER’S TERMINATION OF EMPLOYMENT.


 


2.25         THE TERM “TERMINATION OF EMPLOYMENT” SHALL MEAN THE TERMINATION OF
A MEMBER’S SERVICE WHETHER BY VOLUNTARY OR INVOLUNTARY SEPARATION, TRANSFER TO
LESS THAN FULL-TIME EMPLOYMENT, RETIREMENT, TOTAL AND PERMANENT DISABILITY, OR
DEATH.


 


2.26         THE TERM “THREATENED CHANGE OF CONTROL” SHALL MEAN:


 


(A)           THE ISSUANCE OF A PROXY STATEMENT BY THE COMPANY WITH RESPECT TO
AN ELECTION OF DIRECTORS FOR WHICH THERE IS PROPOSED ONE OR MORE DIRECTORS WHO
ARE NOT RECOMMENDED BY THE BOARD OF DIRECTORS OF THE COMPANY OR ITS NOMINATING
COMMITTEE, WHERE THE ELECTION OF SUCH PROPOSED DIRECTOR OR DIRECTORS WOULD
RESULT IN A CHANGE OF CONTROL AS DEFINED IN SECTION 2.4(D); OR


 


(B)           THE ANNOUNCEMENT BY ANY PERSON OF AN INTENTION TO TAKE ACTIONS
WHICH MIGHT REASONABLY RESULT IN A CHANGE OF CONTROL AS DEFINED IN SECTION 2.4.


 


2.27         THE TERM “TOTAL AND PERMANENT DISABILITY” SHALL MEAN DISABILITY
THAT ENTITLES A MEMBER TO DISABILITY BENEFITS UNDER THE COMPANY’S LONG TERM
DISABILITY PLAN IN EFFECT AT THE TIME THE MEMBER BECOMES DISABLED.  IF THE
COMPANY DOES NOT MAINTAIN A LONG-TERM DISABILITY PLAN, THEN TOTAL AND PERMANENT
DISABILITY SHALL MEAN INABILITY OF THE MEMBER TO PERFORM THE USUAL AND CUSTOMARY
DUTIES OF HIS OCCUPATION WHICH IS LIKELY TO BE PERMANENT OR OF LONG DURATION.


 


2.28         THE TERM “TRUST” SHALL MEAN ANY TRUST ESTABLISHED HEREUNDER IN
ACCORDANCE WITH ARTICLE VIII.

 

The words and phrases defined in this Article when used in this Plan with an
initial capital letter shall have the meanings specified in this Article, unless
a different meaning is clearly required by the context.  Any words herein used
in the masculine shall be read and construed in the feminine where

 

6

--------------------------------------------------------------------------------


 

they would so apply.  Words in the singular shall be read and construed as
though used in the plural in all cases where they would so apply.

 

ARTICLE III

 

DESIGNATION OF MEMBERS


 


3.1           DESIGNATION OF MEMBERS.  THE MEMBERS SHALL BE THOSE KEY EMPLOYEES
OF THE COMPANY DESIGNATED ON AN INDIVIDUAL BASIS FROM TIME TO TIME BY THE
COMMITTEE IN ITS SOLE DISCRETION AS MEMBERS IN THE PLAN. THE COMMITTEE MAY
REMOVE ANY SUCH INDIVIDUAL FROM MEMBERSHIP AT ANY TIME, AND UPON SUCH REMOVAL,
NO FURTHER BENEFITS SHALL ACCRUE UNDER THE PLAN TO SUCH MEMBER.  HOWEVER, SUCH
REMOVAL SHALL NOT DEPRIVE AN INDIVIDUAL OF BENEFITS PREVIOUSLY ACCRUED UNLESS
THE REMOVAL IS ON ACCOUNT OF THE MEMBER’S CONVICTION OF A FELONIOUS ACT AGAINST
THE COMPANY (OR GUILTY PLEA TO SUCH AN ACT), IN WHICH EVENT THE MEMBER SHALL
FORFEIT ALL BENEFITS UNDER THE PLAN, AND ANY BENEFITS THAT HAVE BECOME PAYABLE
TO OR IN RESPECT OF THE MEMBER SHALL CEASE.

 


3.2           CONTINUED EMPLOYMENT.  THE PAYMENT OF BENEFITS TO THE MEMBER UNDER
THIS PLAN IS CONDITIONED UPON THE CONTINUOUS EMPLOYMENT OF THE MEMBER BY THE
COMPANY (INCLUDING PERIODS OF DISABILITY AND AUTHORIZED LEAVES OF ABSENCE) FROM
THE DATE OF THE MEMBER’S PARTICIPATION IN THE PLAN UNTIL THE MEMBER’S
RETIREMENT, TOTAL AND PERMANENT DISABILITY, OR DEATH, WHICHEVER OCCURS FIRST.

 

ARTICLE IV

 

RETIREMENT, DISABILITY AND DEATH BENEFITS

 


4.1           RETIREMENT BENEFIT.  EXCEPT AS OTHERWISE ELECTED BY THE MEMBER
PURSUANT TO SECTION 4.2, THE RETIREMENT BENEFIT SHALL BE PAID TO A MEMBER ON THE
MEMBER’S RETIREMENT DATE AND ON EACH SUCCEEDING ANNIVERSARY THEREOF UNTIL A
TOTAL OF FIFTEEN (15) ANNUAL PAYMENTS HAVE BEEN MADE IN THE AGGREGATE.


 


4.2           MEMBER PAYMENT ELECTION.  A MEMBER MAY ELECT TO HAVE HIS
RETIREMENT BENEFIT PAID IN EQUAL INSTALLMENTS FOR A PERIOD OF FIVE (5) OR TEN
(10) YEARS OR IN A SINGLE LUMP SUM, IN AN AMOUNT EQUAL TO THE PRESENT VALUE OF
THE RETIREMENT BENEFIT OTHERWISE PAYABLE UNDER SECTION 4.1, CALCULATED USING THE
DISCOUNT RATE. A MEMBER’S ELECTION SHALL BE MADE NO LATER THAN TWELVE MONTHS
PRIOR TO THE MEMBER’S RETIREMENT DATE, EXCEPT IN THE CASE OF (A) AN INITIAL
ELECTION MADE WITHIN THIRTY (30) DAYS OF THE DATE HE IS NOTIFIED THAT HE HAS
BEEN DESIGNATED AS A MEMBER (OR WITHIN THIRTY (30) DAYS AFTER THE DATE OF
EXECUTION OF THIS PLAN INDICATED ON THE SIGNATURE PAGE HEREOF IN THE CASE OF THE
INITIAL MEMBERS SUBJECT TO THIS PLAN AS OF SUCH DATE OF EXECUTION) OR (B) AN
ELECTION MADE FOLLOWING A THREATENED CHANGE OF CONTROL BY A MEMBER WHOSE
TERMINATION OF EMPLOYMENT QUALIFIES AS A CHANGE OF CONTROL TERMINATION.  IN THE
CASE OF A TERMINATION OF EMPLOYMENT IN ANTICIPATION OF A CHANGE OF CONTROL AS
DESCRIBED IN SECTION 2.5(B), THE COMMITTEE SHALL HAVE DISCRETION, AFTER TAKING
INTO ACCOUNT ALL RELEVANT CIRCUMSTANCES, TO DETERMINE WHETHER SUCH TERMINATION
SHOULD BE TREATED AS A CHANGE OF CONTROL TERMINATION FOR THIS PURPOSE PRIOR TO
THE OCCURRENCE OF AN ACTUAL CHANGE OF CONTROL. ANY SUCH ELECTION SHALL BE MADE
ON THE ELECTION AND BENEFICIARY DESIGNATION FORM PROVIDED


 


7

--------------------------------------------------------------------------------



 


BY THE COMPANY FOR SUCH PURPOSE.  EACH MEMBER SHALL COMPLETE AND SUBMIT TO THE
COMMITTEE SUCH FORMS, INCLUDING THE ELECTION OF FORM OF PAYMENT AND BENEFICIARY
DESIGNATION FORM, AS SHALL BE REQUIRED BY THE COMMITTEE FOR THE ADMINISTRATION
OF THIS PLAN.


 


4.3           RESERVATION OF RIGHT TO OFFSET. THE COMMITTEE EXPRESSLY RESERVES
THE RIGHT, IN ITS SOLE DISCRETION, TO OFFSET A PORTION OR ALL OF THE RETIREMENT
BENEFIT, AS THE CASE MAY BE, BY ANY OTHER RETIREMENT BENEFITS NOT IN EXISTENCE
AS OF THE EFFECTIVE DATE OF THIS PLAN. IF SUCH OTHER BENEFITS ARE PAYABLE AT A
DIFFERENT TIME OR A DIFFERENT FORM THAN UNDER THIS PLAN THE COMMITTEE SHALL, IN
APPLYING SUCH OFFSET, CONVERT THEM INTO A BENEFIT OF EQUIVALENT ACTUARIAL VALUE
IN THE FORM PAYABLE UNDER THIS PLAN, BASED ON THE DISCOUNT RATE AND SUCH
MORTALITY OR OTHER ASSUMPTIONS AS IT SHALL DETERMINE TO BE APPLICABLE AND
APPROPRIATE IN ITS DISCRETION.


 


4.4           ACCELERATED VESTING ON DISABILITY.  IF A MEMBER EXPERIENCES A
TERMINATION OF EMPLOYMENT DUE TO A TOTAL AND PERMANENT DISABILITY WHILE EMPLOYED
BY THE COMPANY AND PRIOR TO HIS RETIREMENT DATE, THE MEMBER SHALL BE ENTITLED TO
RECEIVE THE SAME BENEFIT AS THE PRE-RETIREMENT AGE DEATH BENEFIT THAT THE
MEMBER’S BENEFICIARY WOULD HAVE RECEIVED HAD THE MEMBER DIED AT THE DATE OF HIS
TERMINATION OF EMPLOYMENT.  SUCH BENEFIT SHALL BE PAYABLE IN WHICHEVER FORM
PERMITTED UNDER SECTION 4.1 OR 4.2 WOULD APPLY ON THE MEMBER’S RETIREMENT,
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY MODIFY THE FORM SO PAYABLE IF IT
DETERMINES THAT SUCH MODIFICATION BEST SERVES THE INTERESTS OF THE MEMBER.


 


4.5           DEATH BENEFIT.


 


(A)           PRE–RETIREMENT AGE DEATH BENEFIT.  IN THE EVENT OF THE DEATH OF A
MEMBER PRIOR TO HIS ATTAINMENT OF THE RETIREMENT AGE, THE MEMBER’S BENEFICIARY
SHALL BE ENTITLED TO RECEIVE A PRE–RETIREMENT AGE DEATH BENEFIT.


 


(B)           RETIREMENT AGE DEATH BENEFIT.  IN THE EVENT OF THE DEATH OF A
MEMBER PRIOR TO HIS RETIREMENT DATE BUT AFTER ATTAINING THE AGE OF FIFTY-FIVE
(55) AND HAVING COMPLETED TEN (10) YEARS OF SERVICE, THE MEMBER’S BENEFICIARY
SHALL BE ENTITLED TO RECEIVE A RETIREMENT AGE DEATH BENEFIT.


 


(C)           POST-RETIREMENT DEATH BENEFIT.  IN THE EVENT OF THE DEATH OF A
MEMBER SUBSEQUENT TO HIS BENEFIT COMMENCEMENT DATE BUT PRIOR TO THE COMPLETION
OF THE MEMBER’S RETIREMENT BENEFIT PAYMENTS, THE INSTALLMENTS SHALL CONTINUE AND
BE PAID TO THE MEMBER’S BENEFICIARY IN THE SAME MANNER AND TO THE SAME EXTENT AS
IF THE MEMBER HAD SURVIVED.  THE COMPANY RESERVES THE RIGHT TO COMMUTE AND PAY
THE POST-RETIREMENT BENEFIT IN A LUMP SUM AS CALCULATED USING THE DISCOUNT RATE
THAT WOULD APPLY IF THE DATE OF DEATH WERE A TERMINATION OF EMPLOYMENT.


 


4.6           BENEFICIARIES.


 


(A)           BENEFICIARY DESIGNATION.  A MEMBER SHALL DESIGNATE A BENEFICIARY
TO RECEIVE BENEFITS UNDER THE PLAN ON THE BENEFICIARY DESIGNATION FORM PROVIDED
BY THE COMMITTEE.  IF MORE THAN ONE BENEFICIARY IS NAMED, THE SHARE AND/OR
PRECEDENCE OF EACH


 


8

--------------------------------------------------------------------------------



 


BENEFICIARY SHALL BE INDICATED.  A MEMBER SHALL HAVE THE RIGHT TO CHANGE THE
BENEFICIARY BY SUBMITTING TO THE COMMITTEE A NEW BENEFICIARY DESIGNATION FORM.


 


(B)           PROPER BENEFICIARY.  IF THE COMMITTEE HAS ANY DOUBT AS TO THE
PROPER BENEFICIARY TO RECEIVE PAYMENTS HEREUNDER, THE COMMITTEE SHALL HAVE THE
RIGHT TO WITHHOLD SUCH PAYMENTS UNTIL THE MATTER IS FINALLY ADJUDICATED. 
HOWEVER, ANY PAYMENT MADE BY THE COMMITTEE, IN GOOD FAITH AND IN ACCORDANCE WITH
THIS PLAN, SHALL FULLY DISCHARGE THE COMPANY FROM ALL FURTHER OBLIGATIONS WITH
RESPECT TO THAT PAYMENT.


 


(C)           MINOR OR INCOMPETENT BENEFICIARY.  IN MAKING ANY PAYMENTS TO OR
FOR THE BENEFIT OF ANY MINOR OR AN INCOMPETENT BENEFICIARY, THE COMMITTEE, IN
ITS SOLE AND ABSOLUTE DISCRETION, MAY, BUT NEED NOT, MAKE A PAYMENT TO A LEGAL
OR NATURAL GUARDIAN OR OTHER RELATIVE OF A MINOR OR COURT APPOINTED COMMITTEE OF
SUCH INCOMPETENT.  ALTERNATIVELY, IT MAY MAKE A PAYMENT TO ANY ADULT WITH WHOM
THE MINOR OR INCOMPETENT TEMPORARILY OR PERMANENTLY RESIDES.  THE RECEIPT BY A
GUARDIAN, COMMITTEE, RELATIVE OR OTHER PERSON SHALL BE A COMPLETE DISCHARGE TO
THE COMPANY.  NEITHER THE COMPANY NOR THE COMMITTEE SHALL HAVE ANY
RESPONSIBILITY TO SEE TO THE PROPER APPLICATION OF ANY PAYMENTS SO MADE.


 


(D)           NO BENEFICIARY DESIGNATION.  IF A MEMBER FAILS TO DESIGNATE A
BENEFICIARY AS PROVIDED IN SECTION 4.6(A) ABOVE, OR IF ALL DESIGNATED
BENEFICIARIES PREDECEASE THE MEMBER OR DIE PRIOR TO COMPLETE DISTRIBUTION OF THE
MEMBER’S BENEFITS, THEN THE MEMBER’S DESIGNATED BENEFICIARY SHALL BE DEEMED TO
BE HIS OR HER SURVIVING SPOUSE.  IF THE MEMBER HAS NO SURVIVING SPOUSE, THE
BENEFITS REMAINING UNDER THE PLAN TO BE PAID TO A BENEFICIARY SHALL BE PAYABLE
TO THE EXECUTOR OR PERSONAL REPRESENTATIVE OF THE MEMBER’S ESTATE.


 


4.7           WITHHOLDING FOR TAXES.  TO THE EXTENT REQUIRED BY THE LAW IN
EFFECT AT THE TIME PAYMENTS ARE MADE, THE COMPANY SHALL WITHHOLD FROM PAYMENTS
MADE HEREUNDER ANY TAXES REQUIRED TO BE WITHHELD BY THE FEDERAL OR ANY STATE OR
LOCAL GOVERNMENT.


 

ARTICLE V

 

PLAN ADMINISTRATION


 


5.1           COMMITTEE.  THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS
(THE “COMMITTEE”) SHALL ADMINISTER THE PLAN AND KEEP RECORDS OF INDIVIDUAL
MEMBER BENEFITS.


 


5.2           COMMITTEE AUTHORITY.  THE COMMITTEE SHALL HAVE THE POWER AND
AUTHORITY IN ITS SOLE DISCRETION TO ADOPT RULES RELATING TO THE PLAN, TO
INTERPRET THE PLAN AND SUCH RULES, AND TO  MAKE ANY OTHER DETERMINATIONS IN THE
ADMINISTRATION OF THE PLAN, INCLUDING WITHOUT LIMITATION ALL DETERMINATIONS WITH
RESPECT TO FACTUAL MATTERS AND QUESTIONS OF CONSTRUCTION.  SUBJECT TO THE TERMS
OF THE PLAN, THE COMMITTEE SHALL HAVE EXCLUSIVE JURISDICTION (I) TO DETERMINE
THE ELIGIBILITY FOR, AND FORM AND METHOD OF ANY BENEFIT PAYMENTS, (II) TO
ESTABLISH THE TIMING OF BENEFIT DISTRIBUTIONS, (III) TO SETTLE CLAIMS ACCORDING
TO THE PROVISIONS IN ARTICLE VI, AND (IV) TO REMOVE MEMBERS FROM PARTICIPATION
IN THE PLAN.  THE COMMITTEE MAY EMPLOY SUCH COUNSEL, ACCOUNTANTS, ACTUARIES, AND
OTHER


 


9

--------------------------------------------------------------------------------



 


AGENTS AS IT SHALL DEEM ADVISABLE.  THE COMPANY SHALL PAY THE COMPENSATION OF
SUCH COUNSEL, ACCOUNTANTS, ACTUARIES, AND OTHER AGENTS AND ANY OTHER EXPENSES
INCURRED BY THE COMMITTEE IN THE ADMINISTRATION OF THE PLAN.


 


5.3           INDEMNIFICATION. THE COMPANY SHALL INDEMNIFY AND SAVE HARMLESS
EACH MEMBER OF THE COMMITTEE, AND EACH EMPLOYEE, DIRECTOR OR OFFICER OF THE
COMPANY OR OF ANY OF ITS SUBSIDIARIES, FROM AND AGAINST ANY AND ALL LOSS,
LIABILITY, CLAIM, DAMAGE, COST AND EXPENSE WHICH MAY ARISE BY REASON OF, OR BE
BASED UPON, ANY MATTER CONNECTED WITH OR RELATED TO THE ADMINISTRATION OF THE
PLAN (INCLUDING, BUT NOT LIMITED TO, ANY AND ALL EXPENSES WHATSOEVER REASONABLY
INCURRED IN INVESTIGATING, PREPARING OR DEFENDING AGAINST ANY LITIGATION,
COMMENCED OR THREATENED, OR IN SETTLEMENT OF ANY SUCH CLAIM WHATSOEVER), UNLESS
SUCH PERSON SHALL HAVE ACTED IN BAD FAITH OR BEEN GUILTY OF WILLFUL MISCONDUCT
IN RESPECT OF HIS DUTIES, ACTIONS OR OMISSIONS IN RESPECT OF THE PLAN.


 


5.4           CHANGE OF CONTROL.  IN THE EVENT OF A CHANGE OF CONTROL, THE
TRUSTEE OF THE TRUST CREATED PURSUANT TO ARTICLE VIII SHALL, UPON APPLICATION BY
ANY MEMBER (OR BENEFICIARY), ASSUME AND SUCCEED TO ALL POWERS OF THE COMMITTEE
HEREUNDER AS THEY APPLY TO THE DETERMINATION AND PAYMENT OF BENEFITS TO OR IN
RESPECT OF SUCH MEMBER (OR BENEFICIARY) UPON HIS TERMINATION OF EMPLOYMENT.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CLAIMS PROCEDURE


 


6.1           ADMINISTRATOR OF CLAIMS PROCEDURE.  THE COMMITTEE SHALL ADMINISTER
THE CLAIMS PROCEDURE UNDER THIS PLAN.

 

A.  THE BUSINESS ADDRESS AND TELEPHONE NUMBER OF THE COMMITTEE IS:

 

Compensation Committee

Scientific Games Corporation

750 Lexington Avenue

New York, New York  10022

(212) 754-2233

 

B.  THE COMPANY SHALL HAVE THE RIGHT TO CHANGE THE ADDRESS AND TELEPHONE NUMBER
OF THE COMMITTEE.  THE COMPANY SHALL GIVE THE MEMBERS WRITTEN NOTICE OF ANY
CHANGE IN THE ADDRESS AND TELEPHONE NUMBER OF THE COMMITTEE.


 


6.2           CLAIMS.  BENEFITS SHALL BE PAID IN ACCORDANCE WITH THE PROVISIONS
OF THIS PLAN.  THE MEMBER OR BENEFICIARY (HEREINAFTER REFERRED TO AS THE
“CLAIMANT”) SHALL MAKE A WRITTEN REQUEST FOR THE BENEFITS PROVIDED UNDER THIS
PLAN.  THIS WRITTEN CLAIM SHALL BE MAILED OR DELIVERED TO THE COMMITTEE.


 


6.3           DENIAL OF CLAIMS.  IF THE CLAIM IS DENIED, EITHER WHOLLY OR
PARTIALLY, NOTICE OF THE DECISION SHALL BE DELIVERED OR MAILED TO THE CLAIMANT
WITHIN A REASONABLE TIME PERIOD NOT TO EXCEED MORE THAN 90 DAYS AFTER THE
RECEIPT OF THE CLAIM BY THE COMMITTEE. THE NOTICE SHALL SET FORTH THE FOLLOWING
INFORMATION IN A MANNER CALCULATED TO BE UNDERSTOOD BY CLAIMANT:

 

A.  THE SPECIFIC REASONS FOR THE DENIAL;

 

B.  THE SPECIFIC REFERENCE TO PERTINENT PLAN PROVISIONS ON WHICH THE DENIAL IS
BASED;

 

C.  A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR THE
CLAIMANT TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR
INFORMATION IS NECESSARY; AND

 

D.  A DESCRIPTION OF THE CLAIMS REVIEW PROCEDURE UNDER THIS PLAN AND THE TIME
LIMITS APPLICABLE THERETO, INCLUDING A STATEMENT OF THE CLAIMANT’S RIGHT TO
BRING A CIVIL SUIT UNDER SECTION 502(A) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974 (“ERISA”) FOLLOWING AN ADVERSE DETERMINATION ON REVIEW AND
(IF APPLICABLE) A DESCRIPTION OF THE ARBITRATION PROCEDURE THAT MAY BE
SUBSTITUTED THEREFOR PURSUANT TO SECTION 6.7.


 


11

--------------------------------------------------------------------------------



 

                6.4           Appeal of Denial of Claims.  The claims procedure
under the Plan shall allow the Claimant a reasonable opportunity to appeal a
denied claim and to get a full and fair review of that decision from the
Committee based on the provisions of the governing plan documents.

 

A.  THE CLAIMANT SHALL EXERCISE HIS RIGHT OF APPEAL BY SUBMITTING A WRITTEN
REQUEST FOR A REVIEW OF THE DENIED CLAIM TO THE COMMITTEE WITHIN SIXTY (60) DAYS
AFTER RECEIPT BY THE CLAIMANT OF THE WRITTEN NOTICE OF DENIAL.

 

B.  THE CLAIMANT SHALL HAVE THE FOLLOWING RIGHTS UNDER THIS APPEAL PROCEDURE:

 

(1)  TO REVIEW AND RECEIVE FREE COPIES OF ALL DOCUMENTS, RECORDS AND OTHER
INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM FOR BENEFITS, INCLUDING DOCUMENTS
THAT WERE CREATED OR RECEIVED BY THE COMMITTEE DURING THE APPEALS PROCESS;

 

(2)  TO SUBMIT ISSUES, COMMENTS, DOCUMENTS, RECORDS, AND OTHER INFORMATION
RELATING TO THE CLAIM; AND

 

(3)  TO REQUEST AN EXTENSION OF TIME TO MAKE A WRITTEN SUBMISSION OF ISSUES AND
COMMENTS.


 


6.5           APPEAL.  THE DECISION ON THE REVIEW OF THE DENIED CLAIM SHALL BE
PROVIDED BY THE COMMITTEE NO LATER THAN FORTY-FIVE (45) DAYS AFTER THE RECEIPT
OF THE REQUEST FOR REVIEW, OR WITHIN NINETY (90) DAYS AFTER THE RECEIPT OF THE
REQUEST FOR REVIEW IF SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME (IN
WHICH EVENT WRITTEN NOTICE OF THE EXTENSION SHALL BE FURNISHED THE CLAIMANT
PRIOR TO THE END OF THE INITIAL 45-DAY PERIOD, WHICH INDICATES THE SPECIAL
CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME AND THE DATE BY WHICH THE COMMITTEE
EXPECTS TO RENDER THE DETERMINATION ON REVIEW).


 


6.6           WRITTEN DECISION ON APPEAL.  THE COMMITTEE’S DECISION ON REVIEW
SHALL BE MADE IN WRITING IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT
AND PROVIDED TO THE CLAIMANT WITHIN THE SPECIFIED TIME PERIOD.  IN THE CASE OF
AN ADVERSE DETERMINATION, THE DECISION ON REVIEW SHALL CONTAIN (A) THE SPECIFIC
REASONS FOR THE DECISION, (B) SPECIFIC REFERENCE TO THE PROVISIONS OF THE PLAN
ON WHICH THE DECISION IS BASED, (C) A STATEMENT THAT THE CLAIMANT IS ENTITLED TO
REVIEW AND RECEIVE FREE COPIES OF ALL DOCUMENTS, RECORDS AND OTHER INFORMATION
RELEVANT TO THE CLAIM, AND (D) A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING AN
ACTION UNDER SECTION 502(A) OF ERISA, AND (IF APPLICABLE) A DESCRIPTION OF THE
ARBITRATION PROCEDURE THAT MAY BE SUBSTITUTED THEREBY PURSUANT TO SECTION 6.7.


 


6.7           RESOLUTION OF DISPUTES. ANY DISPUTE ARISING OUT OF THIS PLAN PRIOR
TO A CHANGE OF CONTROL THAT REMAINS NOTWITHSTANDING EXHAUSTION OF ALL PROCEDURES
DESCRIBED ABOVE SHALL, AT THE COMMITTEE’S ELECTION, BE DETERMINED BY ARBITRATION
UNDER THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT (IN WHICH
CASE BOTH PARTIES SHALL BE BOUND BY THE ARBITRATION AWARD) OR BY LITIGATION. 
WHETHER THE DISPUTE IS TO BE SETTLED BY ARBITRATION OR LITIGATION, THE VENUE FOR
THE ARBITRATION OR LITIGATION SHALL BE NEW YORK.


 


 


12

--------------------------------------------------------------------------------



 


AFTER A CHANGE OF CONTROL, ALL DISPUTES SHALL BE DETERMINED BY THE TRUSTEE OF
THE TRUST IN ACCORDANCE WITH THE APPLICABLE TRUST AGREEMENT.

 

ARTICLE VII

 

GENERAL

 


7.1           UNSECURED CREDITOR STATUS.  NOTHING CONTAINED IN THIS PLAN AND NO
ACTION TAKEN PURSUANT TO THE PROVISIONS OF THIS PLAN SHALL CREATE OR BE
CONSTRUED TO CREATE A TRUST OF ANY KIND OR A FIDUCIARY RELATIONSHIP BETWEEN THE
COMPANY AND THE MEMBER, HIS SPOUSE OR ANY OTHER PERSON.  ANY FUNDS WHICH MAY BE
INVESTED BY THE COMPANY TO INSURE ITSELF AGAINST ANY AND ALL FINANCIAL LOSSES
WHICH THE COMPANY MAY INCUR UNDER THE PROVISIONS OF THIS PLAN SHALL CONTINUE FOR
ALL PURPOSES TO BE A PART OF THE GENERAL FUNDS OF THE COMPANY, AND NO PERSON
OTHER THAN THE COMPANY, SHALL, BY VIRTUE OF THE PROVISIONS OF THIS PLAN, HAVE
ANY INTEREST IN SUCH FUNDS.  TO THE EXTENT THAT ANY PERSON ACQUIRES A RIGHT TO
RECEIVE PAYMENT FROM THE COMPANY UNDER THIS PLAN, SUCH RIGHT SHALL BE NO GREATER
THAN THE RIGHT OF ANY GENERAL UNSECURED CREDITOR OF THE COMPANY. SCIENTIFIC
GAMES CORPORATION AND ANY SUBSIDIARY EMPLOYING A MEMBER SHALL BE JOINTLY AND
SEVERALLY LIABLE FOR ALL AMOUNTS PAYABLE TO SUCH MEMBER (OR HIS BENEFICIARY)
UNDER THE PLAN. AMOUNTS PAYABLE TO A MEMBER EMPLOYED SOLELY BY SCIENTIFIC GAMES
CORPORATION (OR HIS BENEFICIARY) SHALL BE THE SOLE OBLIGATION OF SCIENTIFIC
GAMES CORPORATION.

 


7.2           SOURCE OF PAYMENT.  ALL BENEFITS UNDER THE PLAN SHALL BE PAID BY
THE COMPANY OUT OF ITS GENERAL ASSETS, AND ANY RIGHTS OF A MEMBER OR BENEFICIARY
UNDER THE PLAN SHALL BE MERE UNSECURED CONTRACTUAL RIGHTS.  THE COMPANY AND THE
MEMBERS INTEND THAT ANY ARRANGEMENTS MADE TO ASSIST THE COMPANY TO MEET
OBLIGATIONS UNDER THE PLAN SHALL BE UNFUNDED FOR TAX PURPOSES AND FOR PURPOSES
OF TITLE I OF ERISA, AND NO TRUST, SECURITY, ESCROW, OR SIMILAR ACCOUNT SHALL BE
ESTABLISHED IN CONNECTION WITH THE PLAN.  THE COMPANY MAY, HOWEVER, IN ITS
DISCRETION, AND TO THE EXTENT PROVIDED IN ARTICLE VIII SHALL ESTABLISH A “RABBI
TRUST” TO ASSIST IN MEETING ITS OBLIGATION TO PAY BENEFITS UNDER THE PLAN, AND
AMOUNTS PAID FROM ANY SUCH RABBI TRUST SHALL DISCHARGE THE OBLIGATIONS OF THE
COMPANY HEREUNDER TO THE EXTENT OF THE PAYMENTS.  NO MEMBER OR BENEFICIARY SHALL
HAVE A PREFERRED CLAIM ON OR BENEFICIAL OWNERSHIP INTEREST IN THE ASSETS OF SUCH
RABBI TRUST.

 


7.3           EFFECT OF PLAN ON COMPENSATION.  THIS PLAN DOES NOT INVOLVE A
REDUCTION IN SALARY FOR THE MEMBERS OR A FOREGOING OF AN INCREASE IN FUTURE
SALARY BY THE MEMBERS.

 


7.4           NONTRANSFERABLE.  EXCEPT AS PROVIDED BY THE LAWS OF DESCENT AND
DISTRIBUTION OR PROVIDED BY WILL OR INSOFAR AS THIS PROVISION MAY BE CONTRARY TO
APPLICABLE LAW, NO SALE, TRANSFER, ALIENATION, ASSIGNMENT, PLEDGE,
COLLATERALIZATION, OR ATTACHMENT OF ANY BENEFITS UNDER THIS PLAN SHALL BE VALID
OR RECOGNIZED BY THE COMMITTEE.

 


7.5           AMENDMENT OF PLAN.  THE COMPANY, BY ACTION OF THE BOARD OF
DIRECTORS, RESERVES THE RIGHT AT ANY TIME AND FROM TIME TO TIME, WITHOUT THE
CONSENT OF MEMBERS, ACTIVE OR RETIRED, BENEFICIARIES OR ANY PERSON OR PERSONS
CLAIMING THROUGH THEM, BY ACTION OF ITS BOARD OF DIRECTORS TO TERMINATE, MODIFY
OR AMEND, IN WHOLE OR IN PART, ANY OR ALL OF THE PROVISIONS OF THE PLAN,
INCLUDING SPECIFICALLY THE RIGHT TO MAKE ANY SUCH AMENDMENTS

 

13

--------------------------------------------------------------------------------


 


EFFECTIVE RETROACTIVELY; PROVIDED THAT NO SUCH ACTION SHALL REDUCE ACCRUED
BENEFITS OF ANY MEMBER OR BENEFICIARY HEREUNDER, OR ADVERSELY AFFECT THE RIGHT
OF MEMBERS TO VEST IN THEIR BENEFITS PREVIOUSLY ACCRUED UNDER THE TERMS OF THE
PLAN IN EFFECT PRIOR TO AMENDMENT, ADVERSELY AFFECT THE RIGHTS PROVIDED TO ANY
MEMBER OR BENEFICIARY UNDER ANY PROVISION OF THIS PLAN IN THE EVENT OF A CHANGE
OF CONTROL OR A THREATENED CHANGE OF CONTROL UNLESS SUCH MEMBER OR BENEFICIARY
HAS CONSENTED THERETO IN WRITING, OR CHANGE (DIRECTLY OR INDIRECTLY) ANY
PROVISION OF ARTICLE VIII AFTER A CHANGE OF CONTROL HAS OCCURRED OR ADOPT ANY
OTHER PROVISION INCONSISTENT THEREWITH.

 


7.6           NO EMPLOYMENT RIGHTS.  NOTHING CONTAINED IN THIS PLAN SHALL BE
DEEMED TO GIVE ANY MEMBER OR EMPLOYEE THE RIGHT TO BE RETAINED IN THE SERVICE OF
THE COMPANY OR TO INTERFERE WITH THE RIGHT OF THE COMPANY TO DISCHARGE ANY
MEMBER OR EMPLOYEE AT ANY TIME REGARDLESS OF THE EFFECT WHICH SUCH DISCHARGE
SHALL HAVE UPON HIM AS A MEMBER OF THE PLAN.


 


7.7           BINDING EFFECT.  THIS PLAN SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE COMPANY, ITS SUCCESSORS AND ASSIGNS AND EACH MEMBER AND
BENEFICIARY.  THE COMPANY SHALL NOT MERGE INTO, BE ACQUIRED BY, OR CONSOLIDATE
WITH ANY OTHER COMPANY UNLESS AND UNTIL SUCH OTHER COMPANY AGREES TO ASSUME ALL
RIGHTS AND OBLIGATIONS SET FORTH IN THIS PLAN.


 


7.8           GOVERNING LAW.  THIS PLAN SHALL BE GOVERNED BY THE LAWS OF NEW
YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS EXCEPT WHERE SUCH LAWS
ARE SUPERSEDED BY ERISA, IN WHICH ERISA SHALL CONTROL.


 


7.9           SEVERABILITY.  IN CASE ANY PROVISION OF THIS PLAN SHALL BE HELD
ILLEGAL OR INVALID FOR ANY REASON, SUCH ILLEGALITY OR INVALIDITY SHALL NOT
AFFECT THE REMAINING PARTS OF THIS PLAN AND THIS PLAN SHALL BE CONSTRUED AND
ENFORCED AS IF SUCH ILLEGAL AND INVALID PROVISIONS HAD NEVER BEEN INSERTED
HEREIN.


 


7.10         TITLES.  THE TITLES TO ARTICLES AND HEADINGS OF SECTIONS OF THIS
PLAN ARE FOR CONVENIENCE OF REFERENCE AND IN CASE OF ANY CONFLICT THE TEXT OF
THE PLAN, RATHER THAN SUCH TITLES AND HEADINGS, SHALL CONTROL.


 

ARTICLE VIII

 

PROVISIONS RELATING TO
A CHANGE OF CONTROL


 


8.1           EFFECT ON VESTING AND BENEFITS.  IN THE EVENT OF A CHANGE OF
CONTROL TERMINATION, A MEMBER SHALL HAVE A FULLY VESTED AND NONFORFEITABLE RIGHT
TO A RETIREMENT BENEFIT CALCULATED BASED ON HIS SERVICE AND FINAL AVERAGE
COMPENSATION AS OF THE DATE OF SUCH TERMINATION, WHETHER OR NOT HE HAS ATTAINED
HIS RETIREMENT AGE.  IN ADDITION, IF THE MEMBER SHALL HAVE AT LEAST TEN (10)
YEARS OF SERVICE AT THE TIME OF HIS CHANGE OF CONTROL TERMINATION, HIS
RETIREMENT BENEFIT SHALL BE CALCULATED AS IF HE HAD FIFTEEN (15) YEARS OF
SERVICE.

 

14

--------------------------------------------------------------------------------


 


8.2           TIME AND FORM OF PAYMENT.  THE TIME AND FORM OF PAYMENT OF THE
BENEFITS OF A MEMBER UPON AND AFTER HIS CHANGE OF CONTROL TERMINATION SHALL BE
DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 4.1 AND 4.2 AND ANY
ELECTION MADE BY THE MEMBER IN ACCORDANCE WITH SECTION 4.2.  IN THE EVENT THAT
THE CHANGE OF CONTROL TERMINATION SHALL OCCUR BEFORE THE MEMBER’S RETIREMENT
AGE, HE MAY ELECT, AT ANY TIME AFTER THE THREATENED CHANGE OF CONTROL, TO
RECEIVE PAYMENT OF HIS RETIREMENT BENEFIT (IN WHICHEVER SUCH FORM HE MAY ELECT
AS ABOVE DESCRIBED) COMMENCING EITHER ON THE MEMBER’S ATTAINMENT OF HIS
RETIREMENT AGE, OR ON THE DATE OF THE MEMBER’S CHANGE OF CONTROL TERMINATION. 
IN THE EVENT THAT HE ELECTS TO RECEIVE PAYMENT ON OR COMMENCING ON HIS CHANGE OF
CONTROL TERMINATION, THE AMOUNT OF SUCH BENEFIT SHALL BE ADJUSTED TO ITS PRESENT
VALUE AT THAT DATE BY APPLYING THE DISCOUNT RATE TO THE BENEFIT THAT WOULD HAVE
BEEN PAYABLE HAD HE ELECTED TO RECEIVE IT AT HIS RETIREMENT AGE.


 


8.3           TERMINATION IN ANTICIPATION OF CHANGE OF CONTROL.  IN THE EVENT OF
A TERMINATION OF EMPLOYMENT IN ANTICIPATION OF A CHANGE OF CONTROL AS DESCRIBED
IN SECTION 2.5(B) WITH RESPECT TO A MEMBER WHO HAS NOT THEN ATTAINED HIS
RETIREMENT AGE (AND WAS THEREFORE NOT YET VESTED IN HIS BENEFITS UNDER THE
PLAN), HIS RIGHT TO SUCH BENEFITS AS WELL AS ANY ADDITIONAL BENEFITS TO WHICH HE
THEN BECOMES ENTITLED PURSUANT TO SECTION 8.1 SHALL BECOME VESTED UPON THE
OCCURRENCE OF AN ACTUAL CHANGE OF CONTROL AS DESCRIBED IN SECTION 2.5(B) (BUT
WITHOUT RETROACTIVE EFFECT).  IN THE EVENT THAT THE MEMBER HAD ATTAINED HIS
RETIREMENT AGE AT THE DATE OF SUCH CHANGE OF CONTROL TERMINATION AND BEGAN TO
RECEIVE BENEFITS HEREUNDER PRIOR TO THE OCCURRENCE OF A CHANGE OF CONTROL, AND
HE IS ENTITLED TO ADDITIONAL BENEFITS UNDER SECTION 8.1 UPON THE OCCURRENCE OF
AN ACTUAL CHANGE OF CONTROL, SUCH ADDITIONAL BENEFITS SHALL BECOME PAYABLE
RETROACTIVELY TO THE DATE OF HIS TERMINATION OF EMPLOYMENT, INCLUDING INTEREST
ON UNPAID AMOUNTS AT THE DISCOUNT RATE. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF BENEFITS PREVIOUSLY WERE PAID IN A LUMP SUM, THE MEMBER’S
ADDITIONAL BENEFITS UNDER SECTION 8.1 SHALL BE PAID AS AN ADDITIONAL LUMP SUM
PAYMENT; IF THE MEMBER’S BENEFITS PREVIOUSLY BEGAN IN INSTALLMENTS, THE
ADDITIONAL BENEFIT THAT WOULD HAVE BEEN INCLUDED IN THE FIRST INSTALLMENT SHALL
BE PAID AS SOON AS PRACTICABLE AFTER THE CHANGE OF CONTROL, AND SUBSEQUENT
INSTALLMENTS SHALL BE INCREASED TO REFLECT THE ADDITIONAL BENEFITS IN RESPECT
THEREOF.  IN THE EVENT THAT A MEMBER DIES AFTER HIS TERMINATION OF EMPLOYMENT IN
ANTICIPATION OF A CHANGE OF CONTROL TERMINATION AND PRIOR TO THE ACTUAL
OCCURRENCE OF A CHANGE OF CONTROL, THE BENEFITS OR ADDITIONAL BENEFITS THAT
WOULD HAVE BECOME PAYABLE UNDER THE FOREGOING PROVISIONS OF THIS SECTION 8.3 IN
THE EVENT HE HAD SURVIVED TO THE DATE OF SUCH CHANGE OF CONTROL SHALL BE PAYABLE
TO HIS BENEFICIARY.


 


8.4           ESTABLISHMENT OF TRUST.


 


(A)           UPON A THREATENED CHANGE OF CONTROL, THE COMPANY SHALL, AS SOON AS
POSSIBLE, BUT IN NO EVENT LATER THAN THIRTY (30) DAYS FOLLOWING THE OCCURRENCE
OF THE THREATENED CHANGE OF CONTROL NOR LATER THAN THE DATE OF AN ACTUAL CHANGE
OF CONTROL, ESTABLISH A TRUST IN ACCORDANCE WITH A TRUST AGREEMENT SUBSTANTIALLY
IN THE FORM AS ATTACHED HERETO AS EXHIBIT A, BUT WITH SUCH CHANGES (IF ANY) AS
THE COMMITTEE SHALL APPROVE, AND MAKE A CONTRIBUTION TO THE TRUST IN AN AMOUNT
THAT IS SUFFICIENT TO FUND THE TRUST IN AN AMOUNT EQUAL TO NO LESS THAN 100% BUT
NO MORE THAN 120% OF THE PRESENT VALUE OF THE BENEFITS TO WHICH MEMBERS OR THEIR
BENEFICIARIES WOULD BE ENTITLED UNDER THE


 


 


15

--------------------------------------------------------------------------------



 


PLAN IN THE EVENT OF A CHANGE OF CONTROL TERMINATION AS OF THE DATE ON WHICH THE
THREATENED CHANGE OF CONTROL OCCURRED.

 


(B)           UPON A CHANGE OF CONTROL, THE COMPANY SHALL, AS SOON AS POSSIBLE,
BUT IN NO EVENT LATER THAN THIRTY (30) DAYS FOLLOWING THE OCCURRENCE OF A CHANGE
OF CONTROL, MAKE AN IRREVOCABLE CONTRIBUTION TO THE TRUST IN AN AMOUNT THAT IS
SUFFICIENT TO FUND THE TRUST IN AN AMOUNT EQUAL TO NO LESS THAN 100%, BUT NO
MORE THAN 120%, OF THE PRESENT VALUE OF THE BENEFITS TO WHICH MEMBERS OR THEIR
BENEFICIARIES WOULD BE ENTITLED PURSUANT TO THE PLAN IN THE EVENT OF THEIR
CHANGE OF CONTROL TERMINATION AS OF THE DATE OF THE CHANGE OF CONTROL.  THE
COMPANY SHALL ALSO FUND AN EXPENSE RESERVE FOR THE TRUSTEE IN AN AMOUNT EQUAL TO
$125,000.00, MULTIPLIED BY THE SUM OF 100% PLUS THE AGGREGATE PERCENTAGE
INCREASE, IF ANY, IN THE CONSUMER PRICE INDEX FOR URBAN CONSUMERS (ALL-ITEM
FIGURES) [NEW YORK, NY - NORTHERN NJ - LI - NY - NJ - CT - PA ] (OR ANY
COMPARABLE SUCCESSOR INDEX) PUBLISHED BY THE BUREAU OF LABOR STATISTICS OF THE
UNITED STATES DEPARTMENT OF LABOR FROM JANUARY 2001 (AS OF WHICH THE INDEX IS
184.9) THROUGH THE JANUARY IMMEDIATELY PRECEDING THE CHANGE OF CONTROL.


 


(C)           IN THE EVENT OF A MEMBER’S RETIREMENT OR CHANGE OF CONTROL
TERMINATION SUBSEQUENT TO A CHANGE OF CONTROL, THE COMPANY SHALL, AS SOON AS
POSSIBLE, BUT IN NO EVENT LATER THAN THIRTY (30) DAYS FOLLOWING SUCH RETIREMENT
OR CHANGE OF CONTROL TERMINATION, MAKE AN IRREVOCABLE CONTRIBUTION TO THE TRUST
IN AN AMOUNT THAT IS SUFFICIENT TO FUND THE TRUST IN AN AMOUNT EQUAL TO NO LESS
THAN 100% BUT NO MORE THAN 120% OF THE PRESENT VALUE OF THE EXCESS, IF ANY, OF
THE VALUE OF THE BENEFITS TO WHICH SUCH MEMBER IS ENTITLED BY REASON OF SUCH
RETIREMENT OR CHANGE OF CONTROL TERMINATION OVER THE PRESENT VALUE OF THE
BENEFITS OF SUCH MEMBER PREVIOUSLY TAKEN INTO ACCOUNT PURSUANT TO
SECTION 8.4(B).


 


(D)           FOR PURPOSES OF DETERMINING THE AMOUNT REQUIRED TO BE CONTRIBUTED
TO THE TRUST UNDER SECTION 8.4(A), (B) OR (C), THE PRESENT VALUE OF THE BENEFIT
TO WHICH A MEMBER IS ENTITLED ON ANY DATE (THE “DETERMINATION DATE”) SHALL BE
DETERMINED BY REFERENCE TO:  (A) IF SUCH BENEFIT IS THEN IN PAY STATUS UNDER THE
PLAN, THE BENEFIT THEN IN PAY STATUS; (B) IF SUCH BENEFIT IS NOT THEN IN PAY
STATUS UNDER THE PLAN, BUT WOULD BE IMMEDIATELY PAYABLE IN THE EVENT OF THE
MEMBER’S TERMINATION OF EMPLOYMENT WITH THE COMPANY ON THE DETERMINATION DATE,
THE BENEFIT TO WHICH THE MEMBER WOULD BE IMMEDIATELY PAYABLE ON SUCH
TERMINATION; AND (C) IF THE MEMBER WOULD NOT BE ENTITLED TO IMMEDIATE PAYMENT
UNDER THE PLAN IN THE EVENT OF HIS OR HER TERMINATION OF EMPLOYMENT WITH THE
COMPANY ON THE DETERMINATION DATE, THE BENEFIT TO WHICH THE MEMBER WOULD BECOME
ENTITLED ON TERMINATION OF EMPLOYMENT AT HIS RETIREMENT AGE.  IF THE
DETERMINATION DATE IS NOT A DATE OF TERMINATION OF EMPLOYMENT, SUCH PRESENT
VALUE SHALL BE DETERMINED BASED ON THE DISCOUNT RATE DETERMINED UNDER SECTION
2.12 BY TREATING THE DETERMINATION DATE AS A DATE OF TERMINATION OF EMPLOYMENT.


 


8.5           TRUST AGREEMENT GOVERNS.

 

The provisions of the Trust Agreement under the Trust shall govern following a
Change of Control in the event of any inconsistency between such provisions and
the foregoing provisions of the Plan.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Board has duly adopted this Plan and caused it to be
executed by the Company this ____ day of  ___________, 2001, but to be effective
September 7, 2000.

 

 

Attest:

Scientific Games Corporation

 

 

 

 

By

 

 

 

 

 

 

 

Title:

 

 

 

 

17

--------------------------------------------------------------------------------

